Citation Nr: 0217296	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-08 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to Department of Veterans Affairs (VA) 
benefits.  

ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant had service from August 1988 to January 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 administrative decision of the VA 
Regional Office (RO) in Cleveland, Ohio which in essence 
determined that the character of the appellant's discharge 
from military service served as a bar to VA benefits.  




FINDINGS OF FACT

1.  The reason for the appellant's separation from service 
was his resignation for the good of the service in lieu of 
court-martial.  

2.  The appellant has not been shown to have been insane at 
any time during service.  


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to the award of VA benefits.  38 U.S.C.A. § 5303 (West 
1991); 38 C.F.R. §§ 3.12, 3.354, 3.360 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant ultimately seeks entitlement to benefits 
administered by VA.  As indicated in the Introduction, such 
benefits have been determined to be barred by the character 
of the appellant's discharge; he has appealed that 
determination.  In essence, he contends that he has been 
treated unjustly by the service department, arguing that the 
charges brought against him were in retaliation against him 
for "blowing the whistle" on his supervisor, who was a 
senior officer.  

In the interest of clarity, the Board will first review the 
law, VA regulations and other authority that may be relevant 
to this claim, in particular the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)].  Then, 
with consideration of relevant facts, the Board will analyze 
the issue on appeal and render a decision.  



Pertinent Law and Regulations

Character of discharge

"In order to qualify for VA benefits, a claimant must 
demonstrate that he, she, or the party upon whose service 
the claimant predicates the claim was a 'veteran.'"  Cropper 
v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" 
means a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 1991); 38 C.F.R. § 3.1(d) (2002).  If the 
former service member did not die in service, pension, 
compensation or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under 
conditions other than dishonorable.  38 C.F.R. § 3.12(a).  A 
discharge under honorable conditions is binding on VA as to 
character of discharge.  Id.

The discharge or dismissal of an officer from the Armed 
Forces by the acceptance of such officer's resignation for 
the good of the service shall bar all rights of such person 
under laws administered by the Secretary of VA based upon 
the period of service from which discharged or dismissed.  
38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c).  Notwithstanding 
the foregoing, if it is established to the satisfaction of 
the Secretary of VA that, at the time of the commission of 
the offense leading to that person's resignation, that 
person was insane, such person shall not be precluded from 
benefits under laws administered by the Secretary based upon 
the period of service from which such person was separated.  
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  

Health-care and related benefits authorized by chapter 17 of 
title 38 U.S.C. may not be furnished for any disability 
incurred or aggravated during a period of service when one 
of the bars listed in 38 C.F.R. § 3.12(c) (including 
resignation by an officer for the good of the service) 
applies.  38 C.F.R. § 3.360.  

Standard of review

The United States Court of Appeals for Veterans Claims (the 
Court) has stated that a person seeking VA benefits must 
first establish that the service member upon whose service 
such benefits are predicated has attained the status of 
veteran.  D'Amico v. West, 12 Vet. App. 264 (1999) rev'd on 
other grounds, 209 F.3d 1322 (2000); Holmes v. Brown, 10 
Vet. App. 38, 40 (1997).  

The VCAA

There has been a significant change in the law during the 
pendency of this appeal with the passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  The legislation 
expanded the duty of VA to notify the appellant and the 
representative and enhanced its duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim.  VA issued regulations to implement 
the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)].  

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board notes that 
VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of enactment.  For purposes of this decision, 
therefore, the Board will assume that the VCAA is applicable 
to claims or appeals pending on the date of enactment of the 
VCAA.

For reasons expressed immediately below, the Board is of the 
opinion that the provisions of the VCAA have been satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  See Quartuccio v. Principi, 16 
Vet. App 183 (2002) [a letter from VA to a claimant 
describing evidence potentially helpful to the claimant but 
not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].  

Review of the record shows that the appellant filed a claim 
of entitlement to service connection in January 1998.  In a 
letter dated in July 1998, the RO notified him that 
entitlement to compensation benefits was contingent upon 
discharge from military service under conditions other than 
dishonorable.  The RO notified him that the criteria on 
which all character of discharge determinations are made are 
contained in 38 C.F.R. § 3.12.  The RO also notified the 
appellant that he should submit any evidence or argument he 
had that had a bearing on the issue and would present his 
side of the case.  In that letter, the RO also notified the 
appellant that he had a right to a hearing prior to its 
determination in the case.  The RO stated that it had asked 
the military department for a copy of his discharge 
proceedings.  

In the July 2000 administrative decision which forms the 
basis for this appeal, the RO notified the appellant of its 
decision that his period of service from August 1988 to 
January 1998 was considered dishonorable for VA purposes and 
that he was not entitled to health care benefits under 
Chapter 17, Title 38 U.S.C for any disabilities determined 
to be service connected.  In the decision, the RO advised 
the appellant that there was of record no evidence that 
indicated that he had any mental impairment or disorder at 
the time of the offense(s) leading to his discharge.  
In its July 2000 cover letter forwarding the decision to the 
appellant, the RO notified him that he should notify the RO 
of any decision of the Service Department Discharge Review 
Board.  In addition, the RO notified the appellant that he 
could apply for correction of his military records through 
the Service Department Board for Correction of Military 
Records.  

In a letter dated in October 2000, the RO notified the 
appellant that it had been unable to obtain the facts and 
circumstances surrounding his discharge from the military.  
In a letter dated in February 2001, the RO informed the 
appellant that the Facts and Circumstances file for his case 
had not to date become available.  The RO notified the 
appellant that while the lack of this evidence did not 
invalidate the decision, the RO was making further and 
ongoing attempts to obtain any available evidence of the 
facts and circumstances of his resignation.  The RO reported 
that the appellant's file had been referred to its military 
records specialist for further investigation and that if 
further evidence was obtained, the appellant's case would be 
reconsidered.  

In the April 2002 statement of the case the RO again 
notified the appellant of the provisions of 38 C.F.R. § 3.12 
and in addition notified him of the provisions of 38 C.F.R. 
§ 3.159 pertaining to VA assistance in developing claims.  
In its discussion, the RO recited 38 C.F.R. § 3.354, which 
defines insanity for VA purposes, and gave the appellant 
notice of an opinion of the VA General Counsel pertaining to 
the definition of insanity in 38 C.F.R. § 3.354.  

In short, it is the judgment of the Board that the appellant 
has ample notice under the VCAA.  Specifically, he has been 
informed that in order for him to prevail, insanity must be 
shown at the time of the offense causing his discharge from 
service.  

Duty to Assist

In conjunction with this matter, the appellant has reported 
that he does not have access to the records pertaining to 
his service discharge.  The record shows that the RO has 
made repeated attempts to obtain the appellant's service 
personnel records, including the facts and circumstances of 
his discharge, and in its statement of the case reported 
that all such attempts had been unsuccessful.  The RO has 
obtained the appellant's service medical records, which are 
associated with his claims file and which provide relevant 
information as to his state of mind while he was in service.  
The RO provided the appellant with a hearing prior in 
January 1999, to its administrative decision.  The appellant 
was provided the opportunity to testify at a hearing on 
appeal; he did not request such a hearing.  

The appellant has submitted a portion of a memorandum from 
his service department Area Defense Counsel concerning his 
resignation from service, a letter from a social worker, his 
resume, copies of in-service performance evaluations and 
citations, copies of service medical records with his 
comments, a copy of the results of a parish survey, a copy 
of letter from a former parish council president, copies of 
letters from another serviceman, and copies of 
correspondence from parishioners.  The appellant has 
identified no other existing evidence that may be pertinent 
to this case, and the Board is aware of none.  

The appellant has suggested that he be provided a full 
physical and psychiatric examination by VA physicians, 
pointing out that he has twice required hospitalization 
since his discharge from service.  The Board believes that 
providing the appellant with the suggested examinations 
would be of no probative value with respect to the question 
which is key to the outcome of this appeal, whether he was 
insane during service.  In this regard, the appellant's 
current physical and psychiatric condition is not relevant 
to the matter at hand.  

As will be discussed in detail later, the record includes no 
evidence contemporaneous with the appellant's service that 
indicates he was then insane.  Any current examination, 
nearly five years after the appellant's service discharge, 
would necessarily rely on history reported by the appellant.  
An examination report based on the appellant's own self 
report is not considered to be competent medical evidence 
and cannot serve to establish that the appellant was insane 
in service.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993) [a medical diagnosis is only as credible as the 
history on which it is based]; see also Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [a medical diagnosis "can be no 
better than the facts alleged by the appellant"].  

The Board accordingly finds that further development in 
order to obtain an examination or medical opinion is not 
warranted.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [holding that VA had no duty to conduct a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim].  

In sum, the appellant has identified no outstanding evidence 
that may be relevant to his claim, and the Board has 
identified none.  In addition, the appellant has been 
accorded ample opportunity to present evidence and argument 
in support of his claim, and with the assistance of an 
attorney he presented testimony at a hearing at the RO.  
Under the circumstances, the facts relevant to the 
appellant's claim have been properly developed to the extent 
possible, and there is no further action to be undertaken to 
comply with VA's duty to assist the appellant.  

Analysis

The appellant's DD Form 214 shows at the time of discharge 
from service he was a captain, O3, in the Air Force.  The DD 
Form 214 shows that he was discharged from service in 
January 1998 under other than honorable conditions.  The 
reason for separation was resignation for the good of the 
service in lieu of court-martial.  

The only indication in the record concerning the underlying 
offense comes from statements of the appellant and an 
excerpt of a January 1997 memorandum from his military Area 
Defense Counsel in which it was stated that the allegations 
of the court-martial charges involved conduct unbecoming an 
officer and gentleman.  In that memorandum and in statements 
by the appellant's private attorney at the January 1999 
hearing at the RO, the nature of the alleged offense(s) was 
not specified.  In a statement received from the appellant 
in March 2001, the appellant stated that the service 
department had alleged that the offenses occurred in 1995.  
The appellant has submitted extensive evidence and argument 
pertaining to his belief that he was charged with the 
offenses that led to his resignation for the good of the 
service by his supervisor, a senior officer, in retaliation 
for the appellant's "blowing the whistle" on that senior 
officer.  

The Board wishes to make it clear that the specific nature 
of the offenses, and the circumstances surrounding the 
appellant's resignation, are not relevant to the Board's 
inquiry, with one exception.  Resignation by an officer for 
the good of the service is a bar to the payment of benefits 
unless it is found that he was insane at the time of 
committing the offense associated with the discharge.  The 
Board will therefore consider whether the appellant was 
insane at any time during service.  The Board will not 
revisit matters such as the nature of the alleged offenses, 
claimed retaliation for whistleblowing and the like which 
have been raised by the appellant.  The appellant has been 
informed by the RO that any changes in the nature of the 
reason for his discharge are within the jurisdiction of the 
service department, not VA.  

Factual background

Review of record shows that the appellant has reported that 
he was under counseling for depression in August and 
September 1994, and a letter from a social worker who 
confirms that she saw the appellant for counseling in August 
and September 1994.  Service medical records show that while 
hospitalized in January 1996 for observation of myoclonic 
movements, the appellant reported having felt extremely 
tired over the past couple months and said he had had 
feelings of depression.  He was transferred for inpatient 
psychiatric therapy.  In therapy and conversations he 
acknowledged grief issues stemming form the loss of his 
parents and an early age, which he had been struggling with 
over the past year, and he also acknowledged job-related 
stress secondary to multiple moves over the past several 
years.  

On mental status examination, no psychotic symptoms were 
noted, and his judgment/memory were said to be intact for 
medical/legal purposes.  The discharge diagnoses were:  
depressive disorder, not otherwise specified as manifested 
by fatigue, guilt, psychomotor retardation, dysphoric mood, 
blunted affect without sufficient criteria for a diagnosis 
of major depressive disorder; and possible conversion 
disorder as manifested by muscle spasms and muscle weakness.  
Medication was prescribed, and it was recommended that a 
medical evaluation board be conducted.  

After examination and evaluation in April 1996, a medical 
evaluation board diagnosed the appellant as having:  
depressive disorder, not otherwise specified, as manifested 
by fatigue, guilt, psychomotor retardation , dysphoric mood, 
blunted affect without sufficient criteria for a diagnosis 
of major depressive disorder, with date of onset December 
1995; and conversion disorder as manifested by muscle 
rigidity spasms and muscle weakness, with date of onset 
December 1995.  The medical board recommended that the case 
be referred to the physical evaluation board.  It was stated 
that at that time the appellant was considered fully 
competent for pay and records.  

The appellant was hospitalized from May 1996 to June 1996 
with admission on the day he was notified he was being 
charged with misconduct.  It was noted that the appellant 
was in his usual state of compensated mental health until 
that time.  The diagnoses at discharge were:  adjustment 
disorder with mixed anxiety and depressed mood manifested by 
symptoms of excessive anxiety and dysphoria arising in the 
context of being charged with misconduct; and depressive 
disorder not otherwise specified, manifested by dysphoria, 
anxiety, poor concentration and insomnia.  

Subsequent medical records indicate that in February 1997 a 
Sanity Board found the appellant competent to address his 
legal issues.  In a November 1997 addendum to the medical 
evaluation board it was noted by a service medical 
psychiatry department that the appellant had a psychiatric 
history significant for major depressive disorder as well as 
Parkinson's disease.  During the November 1997 evaluation it 
was noted that the appellant's diagnoses were revised to 
include major depressive disorder without psychotic 
features, panic disorder without agoraphobia and delusional 
disorder.  It was noted that the appellant's previous 
diagnosis of major depressive disorder, which had occurred a 
year earlier was currently in partial remission on 
antidepressant therapy.  The psychiatrist stated that the 
present absence of depressive symptoms and the one-year time 
lapse were consistent with a separate disorder, not a 
manifestation of a major depression with psychotic feathers.  
It was noted that the appellant continued to report paranoid 
beliefs focused on authorities involved in his case.  

Discussion

In reviewing the record, the Board notes that the Court has 
observed that the only way to read the definition of insane 
in 38 C.F.R. § 3.354(a) so as to avoid an absurd result is 
to apply the phrase "due to a disease" to all three 
circumstances provided for in the regulation.  Zang v. 
Brown, 8 Vet. App. 246, 253 (1995).  Thus, an insane person 
is one who, due to a disease (1) exhibits a more or less 
prolonged deviation from his normal method of behavior; (2) 
interferes with the peace of society; or (3) has so departed 
from the accepted standards of the community to which by 
birth and education he belongs as to lack the adaptability 
to make further adjustment to the social customs of the 
community in which he resides.  See also Struck v. Brown, 
9 Vet. App. 145, 152 (1996).  

The appellant has not explicitly contended that he was 
insane at any time during service.  Rather, he has pointed 
out that he underwent treatment for depression during 
service, which is amply demonstrated by the evidence of 
record.  None of the evidence of record, however, 
demonstrates that the appellant was insane at any time 
during service.  That is, the evidence simply does not show, 
nor does the appellant contend, that due to a psychiatric 
did he at any time exhibit more or less prolonged deviation 
from his normal method of behavior, interfere with the peace 
of society, or lack the adaptability to make further 
adjustment to the social customs of his community.  

The evidence of record clearly indicates that the appellant 
was experiencing psychiatric problems during the latter part 
of his military service, starting in approximately 1994.  
Indeed, he was hospitalized for depression in January 1996 
and again in May 1996.  However, the medical records make it 
equally clear that he was not insane, as that term is 
defined for VA purposes.  In April 1996 he was described as 
competent, and, significantly, in February 1997 the Sanity 
Board found him to be competent.  The Board finds the latter 
conclusion to be highly probative, since the appellant's 
sanity for legal purposes was there, as here, the crux of 
the inquiry.   There is no evidence which suggests that the 
appellant was insane by any of the criteria set for the in 
38 C.F.R. § 3.12, and the appellant has pointed to none.
Indeed, the appellant has submitted much evidence to the 
contrary, including various citations, personnel evaluations 
and testimonials all attesting to the outstanding job he was 
doing as a chaplain.

In short, there is of record no competent evidence that the 
appellant was insane at any time during his military 
service.  The Board finds no basis for an insanity defense 
under 38 U.S.C. § 5303 and 38 C.F.R. § 3.12(b).  The 
provisions of 38 U.S.C. § 5303 and 38 C.F.R. § 3.12(c)(3) 
therefore serve to bar the appellant's claim for VA 
benefits.  Because the bar to benefits under 38 C.F.R. 
§ 3.12(c) applies, health-care and related benefits 
authorized by chapter 17 of title 38 U.S.C. may not be 
furnished.  See 38 C.F.R. § 3.360.  





CONTINUED ON NEXT PAGE


ORDER

The character of the appellant's discharge from service 
constitutes a bar to VA benefits.  The appeal is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

